DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of burners” of claims 9 and 18, and “an air hole plate having a plurality of air holes in which the fuel injected from the fuel nozzle and compressed air compressed by a compressor are mixed” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1, 5, 6, 10, 14 and 15 are objected to because of the following informalities:  
Claim 1: “the outer circumference” should read as – an outer circumference --;
Claims 5 and 14: “the boundary” in lines 13-14 and in line 15 of each claim should read as – the virtual boundary --;
Claims 6 and 15: “the boundary” in lines 3 and 6 of each claim should read as – the virtual boundary --;
Claim 10: “the downstream end” should read as – a downstream end --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 10 recites “an air hole plate having a plurality of air holes in which the fuel injected from the fuel nozzle and compressed air compressed by a compressor are mixed” which is not shown in the drawings and which is not described in the specification of the instant application at the time the application was filed.
Figures 1-2 show a fuel nozzle plate 13 and perforated plate 12 but do not also show an air hole plate having a plurality of air holes.  The specification also does not describe an air hole plate having a plurality of air holes in which the fuel injected from the fuel nozzle and compressed air compressed by a compressor are mixed.  Instead the specification on page 10 lines 10-16 describes fuel flows into the fuel nozzle plate 13 and passes to perforated plate 12 where at an inlet of nozzle hole 20 of the perforated plate the fuel injected through fuel nozzles 14 and the compressed air are mixed.
Claims dependent upon claim 10 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 each recite the limitation “the radial distance” in line 4. There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 15 each recite “is coincident with” in line 7 which is unclear and is undefined in the specification, rendering the claims indefinite.  
Claim 9 recites the limitation "a burner" in line 2 which is unclear if this is the same or different from the burner of claim 1; and recites the limitation "the burner" twice in line 9 which is unclear if this is the same or different from the burner of claim 1 or a burner of line 2.  
Claim 9 recites the limitation "a plurality of fuel nozzles" in twice in line 3 and twice in line 6 which is unclear if these pluralities are each the same as or different from the plurality of fuel nozzles of claim 1.  
Claim 9 recites the limitation "the fuel nozzles" in lines 4, 7 and 11 which is unclear as to which fuel nozzle group or plurality these fuel nozzles belong.
Claim 10 recites the limitation "the fuel nozzle" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claims dependent upon claim 10 are also rejected.

Claim 13 recites “the same outer diameter” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Claim 16 is also rejected as it depends from claim 13. 
Claim 13 recites the limitation "the outer diameter" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 is also rejected as it depends from claim 13. 
Claim 14 recites “the same outer diameter” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Claim 15 is also rejected as it depends from claim 14. 
Claim 14 recites the limitation "the outer diameter" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is also rejected as it depends from claim 14. 
Claim 16 recites the limitation "the outer diameter of the fuel nozzles of the center fuel nozzle group" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a burner" in line 2 which is unclear if this is the same or different from the burner of claim 10; and recites the limitation "the burner" twice in line 9 which is unclear if this is the same or different from the burner of claim 10 or a burner of line 2.  
Claim 18 recites the limitation "a plurality of fuel nozzles" in twice in line 3 and twice in line 6 which is unclear if these pluralities are each the same as or different from the plurality of fuel nozzles of claim 10.  
Claim 18 recites the limitation "the fuel nozzles" in lines 4, 7 and 11 which is unclear as to which fuel nozzle group or plurality these fuel nozzles belong.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (20160033136) in view of Uhm et al. (20120180487).

    PNG
    media_image1.png
    598
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    823
    media_image2.png
    Greyscale

Regarding independent claim 1 and claim 2, which depends from claim 1, Kumagai discloses 
(as recited in claim 1) a gas turbine combustor (7 Fig. 1; para. 28) provided with a burner (18 Fig. 1; para. 31), the burner comprising: 

a fuel nozzle plate (14 Fig. 1; para. 30) which structurally supports the fuel nozzles (para. 32) and serves to distribute the fuel flowing from an upstream side to the fuel nozzles (para. 32); and 
a perforated plate (13 Fig. 1; para. 30) located downstream of the fuel nozzles and having nozzle holes (21 Fig. 2; para. 32) corresponding to the fuel nozzles (as seen in Figs. 1 and 2; para. 32), 
wherein compressed air (4 Fig. 1; para. 31) flows into the burner from an outer circumference (as labeled in annotated Fig. 1, compressed air flows into the burner from an outer circumference of 14 similar to the compressed air flow shown in instant application Fig. 1) of the fuel nozzle plate (14), the fuel nozzle group includes outer circumferential fuel nozzles (labeled in annotated Fig. 1) and inner circumferential fuel nozzles (labeled in annotated Fig. 1).
Kumagai does not disclose each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles.
Uhm teaches a gas turbine engine with a combustor with a plurality of fuel nozzles (Figs. 1; para. 22).  Uhm teaches each outer diameter of at least a proximal end portion of outer circumferential fuel nozzles being larger than each outer diameter of inner circumferential fuel nozzles (in Fig. 9, each outer diameter (200) of outer 
Uhm teaches as shown in annotated Fig. 3 that the outer circumferential fuel nozzles are arranged closer together within their respective rows than the inner circumferential fuel nozzles. Therefore, Uhm teaches 
(as recited in claim 2) in the fuel nozzle group, the outer circumferential fuel nozzles are arranged at an interval smaller than an interval of the inner circumferential fuel nozzles.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kumagai to have each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles; the outer circumferential fuel nozzles arranged at an interval smaller than an interval of the inner circumferential fuel nozzles as taught by Uhm to reduce the recirculation region across the downstream end of the fuel nozzle and therefore reduce hot spots and improve the operability and durability of the fuel nozzle (Uhm para. 38).

    PNG
    media_image3.png
    721
    842
    media_image3.png
    Greyscale

Regarding claims 4 and 5, Kumagai in view of Uhm teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far 
(as recited in claims 4 and 5) the fuel nozzle group comprises a center fuel nozzle group having the fuel nozzles each with the same outer diameter and a plurality of outer circumferential fuel nozzle groups; in the burner, the center fuel nozzle group is positioned at its center, and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the fuel nozzles are viewed from a downstream of the burner; and each of the outer 
(as recited in claim 4) in which the fuel nozzles with a large outer diameter are arranged on an outer circumferential side which is a far side of the center fuel nozzle group, and the fuel nozzles with a small outer diameter are arranged on an inner circumferential side which is a near side of the center fuel nozzle group. 
(as recited in claim 5) and based on a virtual boundary defined by a radial formed at a predetermined distance from the center of the burner, in each of the outer circumferential fuel nozzle groups, the fuel nozzles with a large outer diameter are arranged in an outer circumferential range from the virtual boundary on a far side of the center fuel nozzle group, and the fuel nozzles with a small outer diameter are arranged in an inner circumferential range from the virtual boundary on a near side of the center fuel nozzle group.
Uhm teaches (as recited in claims 4 and 5) the fuel nozzle group comprises a center fuel nozzle group (labeled in annotated Fig. 3-A) having the fuel nozzles each with the same outer diameter (fuel nozzles 96 have the same diameter 194 per Fig. 9; para. 37) and a plurality of outer circumferential fuel nozzle groups (labeled in annotated Fig. 3-A); 
in the burner, the center fuel nozzle group is positioned at its center, and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the fuel nozzles are viewed from downstream of the burner (Fig. 3 shows the burner from downstream and the two outer 
each of the outer circumferential fuel nozzle groups includes at least two kinds of fuel nozzles which are different in the outer diameter from each other (fuel nozzles 102 have a larger diameter than fuel nozzles 98 in Fig. 9), 
(as recited in claim 4) in which the fuel nozzles with a large outer diameter are arranged on an outer circumferential side which is a far side of the center fuel nozzle group (fuel nozzles 102 in annotated Fig. 3-A and Fig. 9 are further from the center fuel nozzles 96), and the fuel nozzles with a small outer diameter are arranged on an inner circumferential side which is a near side of the center fuel nozzle group (fuel nozzles 98 are nearer to the center fuel nozzles 96 in annotated Fig. 3-A and Fig. 9). 
(as recited in claim 5) and based on a virtual boundary (labeled in annotated Fig. 3-A) defined by a radial formed at a predetermined distance (labeled in annotated Fig. 3-A) from the center of the burner, in each of the outer circumferential fuel nozzle groups, the fuel nozzles with a large outer diameter (fuel nozzles 102 have a larger diameter than fuel nozzles 98 in Fig. 9) are arranged in an outer circumferential range (labeled in annotated Fig. 3-A) from the virtual boundary on a far side of the center fuel nozzle group (fuel nozzles 102 in annotated Fig. 3-A and Fig. 9 are further from the center fuel nozzles 96), and the fuel nozzles with a small outer diameter are arranged in an inner circumferential range from the virtual boundary on a near side of the center fuel nozzle group (fuel nozzles 98 are nearer to the center fuel nozzles 96 in annotated Fig. 3-A and Fig. 9).

Regarding claim 6, as best understood, Kumagai in view of Uhm teaches all that is claimed in claim 5 discussed above but does not teach as discussed so far each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of the radial distance from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the boundary on the near side of the center fuel nozzle group is coincident with a minimum outer diameter of the fuel nozzles in the outer circumferential range.
Uhm further teaches each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of the radial distance (with the radial distance interpreted as a radial distance value where Uhm teaches various radial distances including 122-128 as seen in Fig. 4 and Uhm teaches a diameter 200 of fuel nozzles 102 as seen in Fig. 9 in the outer circumferential range which is at a radial distance 128 in Fig. 4 such that a particular value of diameter 200 which may range in value per para. 37 may be proportional to 1/3 power of a particular radial distance value for 128) from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the boundary on the near side of the center fuel nozzle group is coincident with a minimum similar in nature such that a value of outer diameter 196 of fuel nozzles 98 in the inner circumferential range may be similar in nature to a minimum value of the range of values of outer diameter 200 of fuel nozzles 102).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Kumagai in view of Uhm each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of the radial distance from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the boundary on the near side of the center fuel nozzle group is coincident with a minimum outer diameter of the fuel nozzles in the outer circumferential range as taught by Uhm to improve the operability and durability of the fuel nozzle (Uhm para. 38).
Regarding claim 7, Kumagai in view of Uhm teaches all that is claimed in claim 4 discussed above but does not teach as discussed so far the outer diameter of the fuel nozzles of the center fuel nozzle group is the same as the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups on the near side of the center fuel nozzle group.
Uhm further teaches that two or more nozzle tubes may include the same diameter which is different than the diameter of at least one other tube and the different 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kumagai in view of Uhm to have the outer diameter of the fuel nozzles of the center fuel nozzle group be the same as the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups on the near side of the center fuel nozzle group as taught by Uhm as obvious to try one of the recited combinations of outer diameters taught by Uhm as a different flow control feature to increase operability and durability of the fuel nozzle (para. 38).
Regarding claim 8, Kumagai in view of Uhm teaches all that is claimed in claim 1 discussed above and Kumagai further discloses sectional shapes of all the fuel nozzles are made uniform in an axial direction of the fuel nozzles (as seen in Fig. 1 the cross sections of fuel nozzles 15 are uniform in the axial direction).

    PNG
    media_image4.png
    756
    651
    media_image4.png
    Greyscale

Regarding claim 9, as best understood, Kumagai in view of Uhm teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far the fuel nozzle group comprises a center fuel nozzle group, a burner in which a plurality of fuel nozzles are arranged in a circle and a plurality of fuel nozzles are also arranged in the center of the circle, having the fuel nozzles each with a first same outer diameter and a plurality of outer circumferential fuel nozzle groups, a plurality of burners in which a plurality of fuel nozzles are arranged in a circle and a plurality of fuel nozzles are also 
in the burner, the center fuel nozzle group is positioned at a center of the burner, and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the fuel nozzles are viewed from downstream of the burner; and 
the outer diameter of the fuel nozzles of the center fuel nozzle group is smaller than the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups.
As best understood, Uhm further teaches the fuel nozzle group comprises a center fuel nozzle group (labeled in annotated Fig. 3-B), a burner (assembly in Fig. 3) in which a plurality of fuel nozzles (plurality of fuel nozzles 50 in each of plurality of fuel nozzles 78 in Fig. 3; para. 26) are arranged in a circle (fuel nozzles 50 in each fuel nozzle 78 are arranged in circular rows, i.e. circles, and fuel nozzles 78 are arranged in a circle as shown in annotated Fig. 3-B) and a plurality of fuel nozzles (plurality of fuel nozzles 50 in fuel nozzle 76 in Fig. 3) are also arranged in the center of the circle (plurality of nozzles 50 in 76 are arranged in the center of the circle of nozzles 78 in annotated Fig. 3-B), having the fuel nozzles each with a first same outer diameter (fuel nozzles 96 of center fuel nozzle group have a first same diameter 194 per Fig. 9; para. 37), a plurality of burners (per para. 23 there may be more than one combustor which means there may be more than one burner like the burner shown in Fig. 3) in which a plurality of fuel nozzles are arranged in a circle and a plurality of fuel nozzles are also arranged in the center of the circle (interpreted as the plurality of burners are similar to a 
in the burner, the center fuel nozzle group is positioned at its center (as shown in annotated Fig. 3-B), and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group (nozzles groups 78 surround center nozzle group in annotated Fig. 3-B) when the fuel nozzle plate and the fuel nozzles are viewed from downstream of the burner (Fig. 3 shows the burner from downstream); and 
the outer diameter of the fuel nozzles of the center fuel nozzle group is smaller than the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups (in Fig. 9 diameter 194 is smaller than diameter 196).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Kumagai in view of Uhm further include the different plurality of fuel nozzle groups arranged in circles and a plurality of burners arranged in a circle as taught by Uhm as combining prior art elements according to known methods to yield predictable results, and include a plurality of fuel nozzles with a first same outer diameter and a plurality of fuel nozzles in the outer circumferential fuel nozzle groups to have a second same diameter and the outer diameter fuel nozzles of the center fuel nozzle group be smaller than the outer diameter of the fuel nozzles of the outer circumferential fuel nozzles groups as also .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Uhm as applied to claim 1 above, and further in view of Wadayama (20180003386).

    PNG
    media_image5.png
    620
    951
    media_image5.png
    Greyscale

Regarding claim 3, Kumagai in view of Uhm teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far only the proximal end portion of the fuel nozzles with a large outer diameter has an outer diameter which is made large, and each tip end portion of all the fuel nozzles has the same outer diameter.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kumagai in view of Uhm to have only the proximal end portion of the fuel nozzles with a large outer diameter has an outer diameter which is made large, and each tip end portion of all the fuel nozzles has the same outer diameter as taught by Wadayama to improve durability and strength reliability of the fuel nozzle by enabling bonding of the fuel nozzles to the fuel nozzle plate where the bond portion is spaced apart from a nozzle wall surface, and not having the bond portion at the curved portion of the nozzle root portion allows favorable mechanical strength to be achieved with respect to the vibration stress acting on the nozzle (Wadayama paras. 46, 49).  Wadayama specifically says the leading end portion of the fuel nozzle is not shown since only the root of the fuel nozzle is modified (para. 40) and Figure 9A shows the diameters of the end tip portions remain the same.

Claims 10-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Abe et al. 20160010864 and Uhm.
Regarding independent claim 10 and claim 11, which depends from claim 10, as best understood, Kumagai discloses 
(as recited in claim 10) a gas turbine combustor (7 Fig. 1; para. 28) provided with a burner (18 Fig. 1; para. 31), the burner comprising: 
a fuel nozzle group (fuel nozzles are element 15 in Fig. 1 and per para. 30 where a group of fuel nozzles is shown) having a plurality of fuel nozzles (a plurality of fuel nozzles (15) are shown in Fig. 1; para. 30) for fuel supply (para. 32); 
a fuel nozzle plate (14 Fig. 1; para. 30) which structurally supports the fuel nozzles (para. 32) and serves to distribute the fuel flowing from an upstream side to the fuel nozzles (para. 32); and 
a perforated plate (13 Fig. 1; para. 30) located downstream of the fuel nozzles and having nozzle holes (21 Fig. 2; para. 32) corresponding to the fuel nozzles (as seen in Figs. 1 and 2; para. 32); and
wherein an upstream end (40 Fig. 3 para. 38) of the fuel nozzle (interpreted as a fuel nozzle of the plurality of fuel nozzles; fuel nozzle 15) is bonded to the fuel nozzle plate (fuel nozzle 15 in Fig. 3 is connected to fuel nozzle plate 14 by bolting, welding or brazing per para. 40), a downstream end (30 Fig. 3 para. 39) of the fuel nozzle is not in contact with the plurality of nozzle holes in the perforated plate (30 is not in contact with nozzle holes 21 in perforated plate 13 so that compressed air may flow freely into nozzle holes 21 per para. 39), and the fuel nozzle group includes outer circumferential fuel nozzles (labeled in annotated Fig. 1) and inner circumferential fuel nozzles (labeled in annotated Fig. 1).

each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles.
Abe teaches a gas turbine combustor with a burner (Figs. 1-2). Abe teaches an air hole plate (33 Fig. 2) having a plurality of air holes (31 Fig. 2 para. 43) in which fuel (34 Fig. 2 para. 50) injected from a fuel nozzle (30 Fig. 2; fuel is discharged from fuel nozzle 30 per para. 50) and compressed air (35 Fig. 2 para. 50) compressed by a compressor are mixed (mixing of fuel and air progresses rapidly when the channel suddenly enlarges from the air holes 31 to the combustion chamber; para. 63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kumagai by adding an air hole plate having a plurality of air holes in which the fuel injected from the fuel nozzle and compressed air compressed by a compressor are mixed as taught by Abe because by having the flame formed at a position apart downstream from the swirl plate 33, low NOx combustion can be performed since the combustion occurs in premixed gas of fuel and air sufficiently mixed together (Abe para. 63).
Kumagai in view of Abe does not teach each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles.

Uhm teaches as shown in annotated Fig. 3 that the outer circumferential fuel nozzles are arranged closer together within their respective rows than the inner circumferential fuel nozzles. Therefore, Uhm teaches
(as recited in claim 11) in the fuel nozzle group, the outer circumferential fuel nozzles are arranged at an interval smaller than an interval of the inner circumferential fuel nozzles.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kumagai in view of Abe to have each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles; the outer circumferential fuel nozzles arranged at an interval smaller than an interval of the inner circumferential fuel nozzles as taught by Uhm to reduce the recirculation region across the downstream end of the fuel nozzle and therefore reduce hot spots and improve the operability and durability of the fuel nozzle (Uhm para. 38).

claims 13 and 14, as best understood, Kumagai in view of Abe and Uhm teaches all that is claimed in claim 10 discussed above, but does not teach as discussed so far 
(as recited in claims 13 and 14) the fuel nozzle group comprises a center fuel nozzle group having the fuel nozzles each with the same outer diameter and a plurality of outer circumferential fuel nozzle groups; in the burner, the center fuel nozzle group is positioned at its center, and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the fuel nozzles are viewed from a downstream of the burner; and each of the outer circumferential fuel nozzle groups includes at least two kinds of fuel nozzles which are different in the outer diameter from each other, 
(as recited in claim 13) in which the fuel nozzles with a large outer diameter are arranged on an outer circumferential side which is a far side of the center fuel nozzle group, and the fuel nozzles with a small outer diameter are arranged on an inner circumferential side which is a near side of the center fuel nozzle group. 
(as recited in claim 14) and based on a boundary defined by a radial distance from the center of the burner, in each of the outer circumferential fuel nozzle groups, the fuel nozzles with a large outer diameter are arranged in an outer circumferential range from the virtual boundary on a far side of the center fuel nozzle group, and the fuel nozzles with a small outer diameter are arranged in an inner circumferential range from the virtual boundary on a near side of the center fuel nozzle group.
Uhm teaches (as recited in claims 13 and 14) as best understood, the fuel nozzle group comprises a center fuel nozzle group (labeled in annotated Fig. 3-A) 
in the burner, the center fuel nozzle group is positioned at its center, and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the fuel nozzles are viewed from a downstream of the burner (Fig. 3 shows the burner from downstream and the two outer circumferential fuel nozzle groups labeled in annotated Fig. 3-A surround the center fuel nozzle group of fuel nozzles 96); and 
each of the outer circumferential fuel nozzle groups includes at least two kinds of fuel nozzles which are different in the outer diameter from each other (fuel nozzles 102 have a larger diameter than fuel nozzles 98 in Fig. 9), 
(as recited in claim 13) in which the fuel nozzles with a large outer diameter are arranged on an outer circumferential side which is a far side of the center fuel nozzle group (fuel nozzles 102 in annotated Fig. 3-A and Fig. 9 are further from the center fuel nozzles 96), and the fuel nozzles with a small outer diameter are arranged on an inner circumferential side which is a near side of the center fuel nozzle group (fuel nozzles 98 are nearer to the center fuel nozzles 96 in annotated Fig. 3-A and Fig. 9). 
(as recited in claim 14) and based on a virtual boundary (labeled in annotated Fig. 3-A) defined by a radial  formed at a predetermined distance (labeled in annotated Fig. 3-A) from the center of the burner, in each of the outer circumferential fuel nozzle groups, the fuel nozzles with a large outer diameter (fuel nozzles 102 have a larger diameter than fuel nozzles 98 in Fig. 9) are arranged in an outer circumferential range 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kumagai in view of Abe and Uhm to have each outer diameter of at least a proximal end portion of the outer circumferential fuel nozzles being larger than each outer diameter of the inner circumferential fuel nozzles; the outer circumferential fuel nozzles arranged at an interval smaller than an interval of the inner circumferential fuel nozzles; and the fuel nozzle group comprises a center fuel nozzle group having the fuel nozzles each with the same outer diameter and a plurality of outer circumferential fuel nozzle groups; in the burner, the center fuel nozzle group is positioned at its center, and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the fuel nozzles are viewed from a downstream of the burner; and each of the outer circumferential fuel nozzle groups includes at least two kinds of fuel nozzles which are different in the outer diameter from each other, in which the fuel nozzles with a large outer diameter are arranged on an outer circumferential side which is a far side of the center fuel nozzle group, and the fuel nozzles with a small outer diameter are arranged on an inner circumferential side which is a near side of the center fuel nozzle group and based on a virtual boundary defined by a radial formed by 

Regarding claim 15, as best understood, Kumagai in view of Abe and Uhm teaches all that is claimed in claim 14 discussed above but does not teach as discussed so far each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of the radial distance from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the boundary on the near side of the center fuel nozzle group is coincident with a minimum outer diameter of the fuel nozzles in the outer circumferential range.
Uhm further teaches each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of the radial distance (with the radial distance interpreted as a radial distance value where similar in nature such that a value of outer diameter 196 of fuel nozzles 98 in the inner circumferential range may be similar in nature to a minimum value of the range of values of outer diameter 200 of fuel nozzles 102).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Kumagai in view of Abe and Uhm each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the outer circumferential range from the virtual boundary on the far side of the center fuel nozzle group is proportional to 1/3 power of the radial distance from the center of the burner of the outer circumferential fuel nozzle groups, and each outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups in the inner circumferential range from the boundary on the near side of the center fuel nozzle group is coincident with a minimum outer diameter of the fuel nozzles in the outer 

Regarding claim 16, as best understood, Kumagai in view of Abe and Uhm teaches all that is claimed in claim 13 discussed above but does not teach as discussed so far the outer diameter of the fuel nozzles of the center fuel nozzle group is the same as the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups on the near side of the center fuel nozzle group.
Uhm further teaches that two or more nozzle tubes may include the same diameter which is different than the diameter of at least one other tube and the different tube diameters of the plurality of tubes 50 may change in the radial direction 86 away from the central axis 82 of the fuel nozzle 76 only up to the first row 104 of tubes 50 (e.g., tubes 96) or at most the second row 106 of tubes 50 (e.g., tubes 98) (para. 32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kumagai in view of Abe and Uhm to have the outer diameter of the fuel nozzles of the center fuel nozzle group be the same as the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups on the near side of the center fuel nozzle group as taught by Uhm as obvious to try one of the recited combinations of outer diameters taught by Uhm as a different flow control feature to increase operability and durability of the fuel nozzle (para. 38).

claim 17, as best understood, Kumagai in view of Abe and Uhm teaches all that is claimed in claim 1 discussed above and Kumagai further discloses sectional shapes of all the fuel nozzles are made uniform in an axial direction of the fuel nozzles (as seen in Fig. 1 the cross sections of fuel nozzles 15 are uniform in the axial direction).

Regarding claim 18, as best understood, as best understood, Kumagai in view of Abe and Uhm teaches all that is claimed in claim 10 discussed above but does not teach as discussed so far the fuel nozzle group comprises a center fuel nozzle group, a burner in which a plurality of fuel nozzles are arranged in a circle and a plurality of fuel nozzles are also arranged in the center of the circle, having the fuel nozzles each with a first same outer diameter and a plurality of outer circumferential fuel nozzle groups, a plurality of burners in which a plurality of fuel nozzles are arranged in a circle and a plurality of fuel nozzles are also arranged in the center of the circle, having the fuel nozzles each with a second same outer diameter; 
in the burner, the center fuel nozzle group is positioned at a center of the burner, and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group when the fuel nozzle plate and the fuel nozzles are viewed from downstream of the burner; and 
the outer diameter of the fuel nozzles of the center fuel nozzle group is smaller than the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups.
As best understood, Uhm further teaches the fuel nozzle group comprises a center fuel nozzle group (labeled in annotated Fig. 3-B), a burner (assembly in Fig. 3) in which a plurality of fuel nozzles (plurality of fuel nozzles 50 in each of plurality of fuel nozzles 78 in Fig. 3; para. 26) are arranged in a circle (fuel nozzles 50 in each fuel nozzle 78 are arranged in circular rows, i.e. circles, and fuel nozzles 78 are arranged in a circle as shown in annotated Fig. 3-B) and a plurality of fuel nozzles (plurality of fuel nozzles 50 in fuel nozzle 76 in Fig. 3) are also arranged in the center of the circle (plurality of nozzles 50 in 76 are arranged in the center of the circle of nozzles 78 in annotated Fig. 3-B), having the fuel nozzles each with a first same outer diameter (fuel nozzles 96 of center fuel nozzle group have a first same diameter 194 per Fig. 9; para. 37), a plurality of burners (per para. 23 there may be more than one combustor which means there may be more than one burner like the burner shown in Fig. 3) in which a plurality of fuel nozzles are arranged in a circle and a plurality of fuel nozzles are also arranged in the center of the circle (interpreted as the plurality of burners are similar to a burner described above with a plurality of fuel nozzles arranged in a circle and a plurality of fuel nozzles are also arranged in the center of the circle as shown in annotated Fig. 3-B), and a plurality of outer circumferential fuel nozzle groups (78 in Fig. 3) having the fuel nozzles each with a second same outer diameter (fuel nozzles 98 of Fig. 9 of each outer circumferential nozzle group 78 have a second same outer diameter 196; 98 is labeled in annotated Fig. 3-B; para. 37); 
in the burner, the center fuel nozzle group is positioned at its center (as shown in annotated Fig. 3-B), and the plurality of outer circumferential fuel nozzle groups are arranged to surround the center fuel nozzle group (nozzles groups 78 surround center 
the outer diameter of the fuel nozzles of the center fuel nozzle group is smaller than the outer diameter of the fuel nozzles of the outer circumferential fuel nozzle groups (in Fig. 9 diameter 194 is smaller than diameter 196).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Kumagai in view of Abe and Uhm further include the different plurality of fuel nozzle groups arranged in circles and a plurality of burners arranged in a circle as taught by Uhm as combining prior art elements according to known methods to yield predictable results, and include a plurality of fuel nozzles with a first same outer diameter and a plurality of fuel nozzles in the outer circumferential fuel nozzle groups to have a second same diameter and the outer diameter fuel nozzles of the center fuel nozzle group be smaller than the outer diameter of the fuel nozzles of the outer circumferential fuel nozzles groups as also taught by Uhm to reduce the recirculation region across the downstream end of the fuel nozzles and therefore reduce hot spots and improve the operability and durability of the fuel nozzles (Uhm para. 38).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Abe and Uhm as applied to claim 10 above, and further in view of Wadayama.
Regarding claim 12, as best understood, Kumagai in view of Abe and Uhm teaches all that is claimed in claim 10 discussed above but does not teach as discussed 
Wadayama teaches a gas turbine combustor with a plurality of fuel nozzles (Fig. 9A). Wadayama teaches only the proximal end portion of the fuel nozzles with a large outer diameter has an outer diameter which is made large (as shown in Fig. 9A, the proximal end has an enlarged outer diameter), and each tip end portion of all the fuel nozzles has the same outer diameter (the outer diameter of the proximal end portion is enlarged but the tip end portion of all fuel nozzles maintains their same outer diameter in Fig. 9A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Kumagai in view of Abe and Uhm to have only the proximal end portion of the fuel nozzles with a large outer diameter has an outer diameter which is made large, and each tip end portion of all the fuel nozzles has the same outer diameter as taught by Wadayama to improve durability and strength reliability of the fuel nozzle by enabling bonding of the fuel nozzles to the fuel nozzle plate where the bond portion is spaced apart from a nozzle wall surface, and not having the bond portion at the curved portion of the nozzle root portion allows favorable mechanical strength to be achieved with respect to the vibration stress acting on the nozzle (Wadayama paras. 46, 49).  Wadayama specifically says the leading end portion of the fuel nozzle is not shown since only the root of the fuel nozzle is modified (para. 40) and Figure 9A shows the diameters of the end tip portions remain the same.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant argues the prior art does not disclose or teach the new limitation added to claim 1, but as shown above in the current 103 rejection, Kumagai does disclose the limitation “compressed air flows into the burner from the outer circumference of the fuel nozzle plate.”
The limitations added to claim 9 introduce 112(b) issues as described above but as best understood, the prior art Uhm is shown to teach the limitations.
The limitations of claim 10 including “an air hole plate” introduces new matter as discussed above in the 112(a) rejections, but this limitation is also taught by Abe as discussed above in the current 103 rejections where Kumagai is modified in view of the teachings of Abe.
Applicant’s arguments regarding Uhm under issues 1) and 2) on page 14 of Remarks are not persuasive. Kumagai is modified per the teachings of Uhm in the 103 rejections. Kumagai does have a similar structure of burner and fuel nozzles as shown in the instant application. The invention of Uhm is not being modified so it is not relevant whether or not Uhm’s invention experiences the problems described by Applicant. In addition, under 1), Applicant’s argument is confusing in indicating the fuel nozzle plate and the air hole plate of Applicant’s invention as the same. In Figures 1-2 and 4 of the instant application, there is a fuel nozzle plate (13) and a perforated plate (12) with holes allowing for the flow of air for combustion. 
Examiner disagrees with Applicant that there is no motivation to combine reference Kumagai and reference Uhm.  A motivation taught by Uhm includes that 
Applicant does not provide further arguments about prior art Wadayama other than stating that Wadayama does not teach the new limitations added to claim 1 and the limitations in new claim 10.  As discussed above, Kumagai discloses the new limitation of claim 1, Uhm teaches the new limitations added to claim 9, and Abe teaches the limitations not previously recited in the claims that are in new claim 10. Wadayama teaches the limitations in claims 3 and 12 as discussed above in the current 103 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                       



/A.J.H./Examiner, Art Unit 3741